UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                           _______________________

                                 No. 98-60393
                           _______________________


SHIRLEY C. WILBANKS, D.S. #D.S. 58827,

                                                          Plaintiff-Appellant,

                                    versus

A. H. ROBINS COMPANY, INCORPORATED, a Virginia Corporation,
by service on The Dalkon Shield Claimants’ Trust; ET. AL.,

                                                                      Defendants,

THE DALKON SHIELD CLAIMANTS’ TRUST,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                        (1:97-CV-18-J-A-D)
_________________________________________________________________

                             September 15, 1999

Before KING, Chief Judge, JONES, and STEWART, Circuit Judges.*

PER CURIAM:

           Ms.    Wilbanks    filed   suit      against    The   Dalkon     Shield

Claimants’ Trust, the entity remaining after the manufacturer of

The Dalkon Shield, A.H. Robins, Inc., filed bankruptcy.                       She

asserted   in    January    1986   that   she   was   injured    by    an   I.U.D.

manufactured by Robins and inserted in 1971. During a pregnancy in

1972, while the I.U.D. was in place, she suffered injury which made

it difficult to carry future pregnancies.             The use of the device

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
caused other gynecological problems eventually leading up to a

hysterectomy in 1981.       The magistrate judge dismissed, ruling that

Wilbanks’ claim was barred by the six-year Mississippi statute of

limitations.        Miss.   Code    Ann.     §    15-1-49    (1972)    (addendum).

Wilbanks’ action is barred unless she did not and could not have

discovered her injuries until after January 1980.

            Based on appellant’s deposition, the magistrate judge

found that she was aware throughout the 1970s of potentially

serious gynecological problems and that she suspected the I.U.D.

was the cause of those problems. On appeal, appellant asserts that

limitations should not run until she really knew that the injuries

were illegally caused by the A.H. Robins product -- and she did not

really know this, because her doctors had always equivocated on the

cause. Like the district court, we find this contention unavailing

and unsupported by Mississippi law.

            Construing      the   relevant       statute    of    limitations,    the

Mississippi Supreme Court stated:

      The cause of action accrues and the limitations period
      begins to run when the plaintiff can reasonably be held
      to have knowledge of the injury or disease. . . . Though
      the cause of the injury and the causative relationship
      between the injury and the injurious act or product may
      also be ascertainable on this date, these factors are not
      applicable under section 15-1-49(2) [the analog to
      section 15-1-49] . . .

Owens-Illinois, Inc. v. Edwards, 572 So.2d 704 (Miss. 1990).                      The

Mississippi Supreme Court thus interpreted the relevant statute in

a way that rejects a requirement that the plaintiff know the cause

of   her   injury   or   the   connection        between    the    injury   and   the



                                       2
injurious product in order for limitations to run.       She need only

know of the injury itself, as Wilbanks did here.

          The   other   cases   cited   by   Wilbanks   are   factually

distinguishable.   For these reasons, the judgment of the district

court is AFFIRMED.




                                  3